                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 FRANCIS SCHAEFFER COX,

                Plaintiff,

        v.                                                   Case No. 17-cv-1334-JPG-SCW

 HUGH J. HURWITZ, Acting Director of Federal
 Bureau of Prisons; GARY BURGESS; KATHY
 HILL; KATERINE SIEREVELD; RICHARD
 BLYTHE; UNKNOWN PARTIES 1-3; and
 WILLIAM TRUE, Warden of USP-Marion,

                Defendants.

                                MEMORANDUM AND ORDER

       This matter comes before the Court on plaintiff Francis Schaeffer Cox’s motion to

voluntarily dismiss this case because he has reached an agreement with the defendants (Doc. 46).

The remaining named defendants have responded by counsel stating that counsel is unaware of

any agreement but that if Cox has worked things out with Bureau of Prisons of personnel and

wants to dismiss this case, the remaining defendants have no objection (Doc. 47).

       The Court construes Cox’s motion as pursuant to Federal Rule of Civil Procedure

41(a)(2). Rule 41(a)(2) provides that only the Court may dismiss an action after an adverse party

has filed an answer or motion for summary judgment and in the absence of a stipulation of

dismissal of an entire case signed by all the parties. There being no objection to dismissal of this

case, the Court GRANTS Cox’s motion (Doc. 46), DISMISSES all claims in this case with

prejudice, and DIRECTS the Clerk of Court to enter judgment accordingly.

IT IS SO ORDERED.
DATED: October 2, 2018
                                              s/ J. Phil Gilbert
                                              J. PHIL GILBERT
                                              DISTRICT JUDGE
